
	
		 I
		111th CONGRESS
		2d Session
		H. R. 5290
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Ms. Giffords (for
			 herself, Mr. Burgess, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To permit physicians and suppliers a new election to
		  become Medicare participating physicians and suppliers if Medicare physician
		  fee schedule rates are extended.
	
	
		1.Short titleThis Act may be cited as the
			 More Doctors, More Choices Act of
			 2010.
		2.Additional
			 election opportunity for physicians and suppliers to become Medicare
			 participating physicians and suppliers if Medicare physician fee schedule rates
			 are extended
			(a)In
			 generalNotwithstanding any
			 other provision of law, if a Medicare SGR extension law is enacted during the
			 111th Congress, the Secretary of Health and Human Services shall permit a
			 physician or supplier who furnishes (or may furnish) services for which payment
			 is made under the Medicare physician fee schedule (or would be so made but for
			 a contract under section 1802(b) of the Social Security Act) and is not a
			 Medicare participating physician or supplier to elect to become such a Medicare
			 participating physician or supplier.
			(b)Election
			 processThe election under
			 subsection (a)—
				(1)shall occur during
			 a period specified by the Secretary of not less than 30 days beginning not
			 later than 30 days after the date of the enactment of the Medicare SGR
			 extension law;
				(2)shall be made
			 through a process that is consistent with the existing open enrollment process
			 under which physicians and suppliers otherwise make a participation election;
			 and
				(3)shall become
			 effective for items and services furnished on or after the date that is 15 days
			 after the last date of the election period under paragraph (1).
				(c)Treatment of
			 private contractsIn the case of a physician or practitioner who
			 has entered into a contract under section 1802(b) of the Social Security Act
			 (42 U.S.C. 1395a(b)) that is in effect as of the date of the enactment of the
			 Medicare SGR extension law (or this Act, if later) and who makes an election to
			 be a Medicare participating physician or supplier under this section during the
			 election period under subsection (b)(1)—
				(1)such election
			 shall not apply to the contract until the date of the contract would otherwise
			 terminate without regard to this subsection, unless the medicare beneficiary
			 involved terminates the contract through timely notice to the physician or
			 practitioner; and
				(2)notwithstanding
			 such section 1802(b), the 2-year limitation imposed under the affidavit
			 described in paragraph (3)(B)(i) of such section shall not apply to services
			 furnished as a participating physician or supplier pursuant to such
			 election.
				(d)DefinitionsIn this section:
				(1)Medicare
			 participating physician or supplierThe term Medicare participating
			 physician or supplier has the meaning given the term participating
			 physician or supplier in section 1842(h)(1) of the Social Security Act (42
			 U.S.C. 1395u(h)(1)).
				(2)Medicare
			 physician fee scheduleThe term Medicare physician fee
			 schedule means the payment schedule under section 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4).
				(3)Medicare SGR
			 extension lawThe term Medicare SGR extension law
			 means a law that extends or revises for at least 1 year the amount of the
			 conversion factor under section 1848(d) of the Social Security Act (42 U.S.C.
			 1395w–4(d)) so that it is not lower than the conversion factor for May
			 2010.
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
				
